                                                                                          Case 4:19-cv-07540-JSW Document 14 Filed 12/26/19 Page 1 of 9



                                                                                1   Kevin P. Allen, State Bar No. 252290
                                                                                    kallen@aghwlaw.com
                                                                                2   Patrick D. Moriarty, State Bar No. 213185
                                                                                    pmoriarty@aghwlaw.com
                                                                                3   ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
                                                                                    180 Montgomery Street, Suite 1200
                                                                                4   San Francisco, CA 94104
                                                                                    Telephone:      (415) 697-2000
                                                                                5   Facsimile:      (415) 813-2045

                                                                                6   Attorneys for Defendants
                                                                                    CITY OF ANTIOCH; ANTIOCH POLICE
                                                                                7   DEPARTMENT; OFFICER MARK MORAGA; and
                                                                                    OFFICER AMEL SAHNIC
                                                                                8

                                                                                9                                UNITED STATES DISTRICT COURT
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10                             NORTHERN DISTRICT OF CALIFORNIA
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11                                        OAKLAND DIVISION

                                                                               12   TANICIA CURRIE,                               Case No. 4:19-cv-07540-JSW

                                                                               13                         Plaintiff,              DEFENDANTS’ ANSWER TO COMPLAINT

                                                                               14            v.                                   Hon. Jeffrey S. White

                                                                               15   OFFICER MARK MORAGA BADGE
                                                                                    #5335, OFFICER AMEL SAHNIC                    Trial:   None Set
                                                                               16   BADGE #5321, ANTIOCH POLICE
                                                                                    DEPARTMENT, CITY OF ANTIOCH,
                                                                               17   AND COUNTY OF CONTRA COSTA,

                                                                               18                         Defendants.

                                                                               19

                                                                               20   I.       PARTIES

                                                                               21            1.    In answer to the allegations of paragraph 1 of the complaint, admitted.

                                                                               22            2.    In answer to the allegations of paragraph 2 of the complaint, admitted.

                                                                               23   II.      JURISDICTION

                                                                               24            3.    In answer to the allegations of paragraph 3 of the complaint, admitted.

                                                                               25   III.     VENUE

                                                                               26            4.    In answer to the allegations of paragraph 4 of the complaint, admitted.

                                                                               27   IV.      INTRADISTRICT ASSIGNMENT

                                                                               28            5.    In answer to the allegations of paragraph 5 of the complaint, admitted.
                                                                                                                                                           DEFENDANTS’ ANSWER TO
                                                                                                                                    1                                    COMPLAINT
                                                                                                                                                          CASE NO. 4:19-CV-07540-JSW
                                             357493.1
                                                                                         Case 4:19-cv-07540-JSW Document 14 Filed 12/26/19 Page 2 of 9



                                                                                1   V.        STATEMENT OF FACTS

                                                                                2             6.     In answer to the allegations of the first sentence of paragraph 6 of the complaint,

                                                                                3   beginning and ending with “March 17 2017,” admitted. In answer to all remaining allegations of

                                                                                4   the first sentence of paragraph 6 of the complaint, these defendants have no information or belief

                                                                                5   to enable them to answer said allegations, and for that reason and basing their denials on that

                                                                                6   ground, deny both generally and specifically, each and every, all and singular, the allegations

                                                                                7   contained therein.

                                                                                8             In answer to the allegations of the second sentence of paragraph 6 of the complaint,

                                                                                9   denied.
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10             In answer to the allegations of the third sentence of paragraph 6 of the complaint,
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   beginning and ending with “It is widely known that officers often times bring allegations of

                                                                               12   resisting arrest and assault against a police officer as a way of retroactively and falsely explain

                                                                               13   their own misconduct, and that is exactly what happened to me” denied. In answer to all

                                                                               14   remaining allegations of the third sentence of paragraph 6 of the complaint, these defendants have

                                                                               15   no information or belief to enable them to answer said allegations, and for that reason and basing

                                                                               16   their denials on that ground, deny both generally and specifically, each and every, all and

                                                                               17   singular, the allegations contained therein.

                                                                               18             7.     In answer to the allegations of paragraph 7 of the complaint, these defendants have

                                                                               19   no information or belief to enable them to answer said allegations, and for that reason and basing

                                                                               20   their denials on that ground, deny both generally and specifically, each and every, all and

                                                                               21   singular, the allegations contained therein.

                                                                               22             8.     In answer to the allegations of paragraph 8 of the complaint, these defendants have

                                                                               23   no information or belief to enable them to answer said allegations, and for that reason and basing

                                                                               24   their denials on that ground, deny both generally and specifically, each and every, all and

                                                                               25   singular, the allegations contained therein.

                                                                               26             9.     In answer to the allegations of paragraph 9 of the complaint, admitted.

                                                                               27             10.    In answer to the allegations of paragraph 10 of the complaint, these defendants

                                                                               28   have no information or belief to enable them to answer said allegations, and for that reason and
                                                                                                                                                              DEFENDANTS’ ANSWER TO
                                                                                                                                       2                                    COMPLAINT
                                                                                                                                                             CASE NO. 4:19-CV-07540-JSW
                                             357493.1
                                                                                      Case 4:19-cv-07540-JSW Document 14 Filed 12/26/19 Page 3 of 9



                                                                                1   basing their denials on that ground, deny both generally and specifically, each and every, all and

                                                                                2   singular, the allegations contained therein.

                                                                                3          11.     In answer to the allegations of paragraph 11 of the complaint, these defendants

                                                                                4   have no information or belief to enable them to answer said allegations, and for that reason and

                                                                                5   basing their denials on that ground, deny both generally and specifically, each and every, all and

                                                                                6   singular, the allegations contained therein.

                                                                                7          12.     In answer to the allegations of paragraph 12 of the complaint, these defendants

                                                                                8   have no information or belief to enable them to answer said allegations, and for that reason and

                                                                                9   basing their denials on that ground, deny both generally and specifically, each and every, all and
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   singular, the allegations contained therein.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          13.     In answer to the allegations of paragraph 13 of the complaint, these defendants

                                                                               12   have no information or belief to enable them to answer said allegations, and for that reason and

                                                                               13   basing their denials on that ground, deny both generally and specifically, each and every, all and

                                                                               14   singular, the allegations contained therein.

                                                                               15          14.     In answer to the allegations of paragraph 14 of the complaint, these defendants

                                                                               16   have no information or belief to enable them to answer said allegations, and for that reason and

                                                                               17   basing their denials on that ground, deny both generally and specifically, each and every, all and

                                                                               18   singular, the allegations contained therein.

                                                                               19          15.     In answer to the allegations of paragraph 15 of the complaint, these defendants

                                                                               20   have no information or belief to enable them to answer said allegations, and for that reason and

                                                                               21   basing their denials on that ground, deny both generally and specifically, each and every, all and

                                                                               22   singular, the allegations contained therein.

                                                                               23          16.     In answer to the allegations of paragraph 16 of the complaint, these defendants

                                                                               24   have no information or belief to enable them to answer said allegations, and for that reason and

                                                                               25   basing their denials on that ground, deny both generally and specifically, each and every, all and

                                                                               26   singular, the allegations contained therein.

                                                                               27          17.     In answer to the allegations of paragraph 17 of the complaint, these defendants

                                                                               28   have no information or belief to enable them to answer said allegations, and for that reason and
                                                                                                                                                           DEFENDANTS’ ANSWER TO
                                                                                                                                     3                                   COMPLAINT
                                                                                                                                                          CASE NO. 4:19-CV-07540-JSW
                                             357493.1
                                                                                      Case 4:19-cv-07540-JSW Document 14 Filed 12/26/19 Page 4 of 9



                                                                                1   basing their denials on that ground, deny both generally and specifically, each and every, all and

                                                                                2   singular, the allegations contained therein.

                                                                                3          18.     In answer to the allegations of paragraph 18 of the complaint, these defendants

                                                                                4   have no information or belief to enable them to answer said allegations, and for that reason and

                                                                                5   basing their denials on that ground, deny both generally and specifically, each and every, all and

                                                                                6   singular, the allegations contained therein.

                                                                                7          19.     In answer to the allegations of paragraph 19 of the complaint, these defendants

                                                                                8   have no information or belief to enable them to answer said allegations, and for that reason and

                                                                                9   basing their denials on that ground, deny both generally and specifically, each and every, all and
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   singular, the allegations contained therein.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          20.     In answer to the allegations of paragraph 20 of the complaint, these defendants

                                                                               12   have no information or belief to enable them to answer said allegations, and for that reason and

                                                                               13   basing their denials on that ground, deny both generally and specifically, each and every, all and

                                                                               14   singular, the allegations contained therein.

                                                                               15          21.     In answer to the allegations of paragraph 21 of the complaint, denied.

                                                                               16                               FIRST CLAIM – EXCESSIVE FORCE

                                                                               17          22.     Defendants allege and incorporate by reference their responses to Paragraphs 1-21.

                                                                               18          23.     In answer to the allegations of paragraph 23 of the complaint, these defendants

                                                                               19   have no information or belief to enable them to answer said allegations, and for that reason and

                                                                               20   basing their denials on that ground, deny both generally and specifically, each and every, all and

                                                                               21   singular, the allegations contained therein.

                                                                               22          24.     In answer to the allegations of paragraph 24 of the complaint, these defendants

                                                                               23   have no information or belief to enable them to answer said allegations, and for that reason and

                                                                               24   basing their denials on that ground, deny both generally and specifically, each and every, all and

                                                                               25   singular, the allegations contained therein.

                                                                               26          25.     In answer to the allegations of paragraph 25 of the complaint, these defendants

                                                                               27   have no information or belief to enable them to answer said allegations, and for that reason and

                                                                               28   basing their denials on that ground, deny both generally and specifically, each and every, all and
                                                                                                                                                           DEFENDANTS’ ANSWER TO
                                                                                                                                     4                                   COMPLAINT
                                                                                                                                                          CASE NO. 4:19-CV-07540-JSW
                                             357493.1
                                                                                      Case 4:19-cv-07540-JSW Document 14 Filed 12/26/19 Page 5 of 9



                                                                                1   singular, the allegations contained therein.

                                                                                2          26.     In answer to the allegations of paragraph 26 of the complaint, these defendants

                                                                                3   have no information or belief to enable them to answer said allegations, and for that reason and

                                                                                4   basing their denials on that ground, deny both generally and specifically, each and every, all and

                                                                                5   singular, the allegations contained therein.

                                                                                6                            SECOND CLAIM – UNLAWFUL SEIZURE

                                                                                7          27.     Defendants allege and incorporate by reference their responses to Paragraphs 1-26.

                                                                                8          28.     In answer to the allegations of paragraph 28 of the complaint, these defendants

                                                                                9   have no information or belief to enable them to answer said allegations, and for that reason and
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   basing their denials on that ground, deny both generally and specifically, each and every, all and
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   singular, the allegations contained therein.

                                                                               12          29.     In answer to the allegations of paragraph 29 of the complaint, these defendants

                                                                               13   have no information or belief to enable them to answer said allegations, and for that reason and

                                                                               14   basing their denials on that ground, deny both generally and specifically, each and every, all and

                                                                               15   singular, the allegations contained therein.

                                                                               16                                                  DEMAND

                                                                               17          Defendants demand a Jury Trial.

                                                                               18                                  FIRST AFFIRMATIVE DEFENSE

                                                                               19   AS AND FOR A FIRST, SEPARATE AND DISTINCT DEFENSE, DEFENDANT ALLEGES:

                                                                               20           That plaintiff assumed the risk of any injuries and/or damages resulting from the matters

                                                                               21   set forth in said complaint, and that said assumption of risk by plaintiffs was a cause of the

                                                                               22   injuries and/or damages alleged by plaintiffs, if any there were.

                                                                               23                                SECOND AFFIRMATIVE DEFENSE

                                                                               24   AS AND FOR A SECOND, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                               25   ALLEGES:

                                                                               26           Plaintiff’s causes of action are barred by statute of limitations.

                                                                               27                                  THIRD AFFIRMATIVE DEFENSE

                                                                               28   AS AND FOR A THIRD, SEPARATE AND DISTINCT DEFENSE, DEFENDANT ALLEGES:
                                                                                                                                                              DEFENDANTS’ ANSWER TO
                                                                                                                                      5                                     COMPLAINT
                                                                                                                                                             CASE NO. 4:19-CV-07540-JSW
                                             357493.1
                                                                                      Case 4:19-cv-07540-JSW Document 14 Filed 12/26/19 Page 6 of 9



                                                                                1           Plaintiff failed to mitigate her damages.

                                                                                2                                  FOURTH AFFIRMATIVE DEFENSE

                                                                                3   AS AND FOR A FOURTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                                4   ALLEGES:

                                                                                5           Prior to the time when defendant is alleged to have committed the acts complained of,

                                                                                6   plaintiff invited, gave permission to, and consented to the acts alleged in the complaint. Each of

                                                                                7   the acts alleged in the complaint, which acts are expressly denied, was done within the scope of

                                                                                8   this consent and permission.

                                                                                9                                  FIFTH AFFIRMATIVE DEFENSE
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   AS AND FOR A FIFTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT ALLEGES:
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          At all times mentioned in the complaint, defendant is not liable for any of these acts or

                                                                               12   omissions alleged in the complaint because the complaint only alleges that defendant is liable

                                                                               13   based on the acts or omissions of others.

                                                                               14                                  SIXTH AFFIRMATIVE DEFENSE

                                                                               15   AS AND FOR A SIXTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT ALLEGES:

                                                                               16          Defendants alleges that plaintiff failed to set forth the facts sufficient to state a cause of

                                                                               17   action due to a failure to comply with claims requirements of the California Government Code §§

                                                                               18   900 et. seq.

                                                                               19                               SEVENTH AFFIRMATIVE DEFENSE

                                                                               20   AS AND FOR A SEVENTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                               21   ALLEGES:

                                                                               22          Should plaintiff recover non-economic damages against any defendant, the liability for

                                                                               23   non-economic damages is limited to the degree of fault and several liability of said defendant

                                                                               24   pursuant to Civil Code section 1431.2 and a separate, several judgment shall be rendered against

                                                                               25   said defendant based upon said defendant's degree of fault and several liability.

                                                                               26                                  EIGHTH AFFIRMATIVE DEFENSE

                                                                               27   AS AND FOR AN EIGHTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                               28   ALLEGES:
                                                                                                                                                               DEFENDANTS’ ANSWER TO
                                                                                                                                        6                                    COMPLAINT
                                                                                                                                                              CASE NO. 4:19-CV-07540-JSW
                                             357493.1
                                                                                      Case 4:19-cv-07540-JSW Document 14 Filed 12/26/19 Page 7 of 9



                                                                                1          At all times relevant to this litigation, plaintiff consented either expressly or impliedly, to

                                                                                2   any such acts or conduct as may be shown on the part of these answering defendants.

                                                                                3                                 NINTH AFFIRMATIVE DEFENSE

                                                                                4   AS AND FOR A NINTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT ALLEGES:

                                                                                5          These answering defendants are immune from liability pursuant to the provisions of §§

                                                                                6   815, 815.2, 818, 820.2, 820.4, 820.6, 820.8, 820.9, 821.6, 844.6, and 845.6 of the Government

                                                                                7   Code of the State of California.

                                                                                8                                 TENTH AFFIRMATIVE DEFENSE

                                                                                9   AS AND FOR A TENTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT ALLEGES:
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10           Plaintiff’s causes of action are barred by Heck v. Humphrey, 512 U.S. 477 (1994).
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11                              ELEVENTH AFFIRMATIVE DEFENSE

                                                                               12   AS AND FOR AN ELEVENTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                               13   ALLEGES:

                                                                               14           Plaintiff’s causes of action are barred by collateral estoppel and/or res judicata.

                                                                               15                               TWELFTH AFFIRMATIVE DEFENSE

                                                                               16   AS AND FOR A TWELFTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                               17   ALLEGES:

                                                                               18          At all relevant to this litigation, defendants’ officer(s) used lawful and reasonable force,

                                                                               19   pursuant to Graham v. Connor, 490 U.S. 386 (1989).

                                                                               20                             THIRTEENTH AFFIRMATIVE DEFENSE

                                                                               21   AS AND FOR A THIRTEENTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                               22   ALLEGES:

                                                                               23          Defendants Mark Moraga and Amel Sahnic are immune from 42 U.S.C. §1983 liability

                                                                               24   pursuant to the doctrine of qualified immunity. See White v. Pauly, 137 S. Ct. 548 (2017),

                                                                               25   Ashcroft v. al-Kidd, 563 U.S. 731 (2011) and Harlow v. Fitzgerald, 457 U.S. 800 (1982).

                                                                               26                            FOURTEENTH AFFIRMATIVE DEFENSE

                                                                               27   AS AND FOR A FOURTEENTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                               28   ALLEGES:
                                                                                                                                                              DEFENDANTS’ ANSWER TO
                                                                                                                                      7                                     COMPLAINT
                                                                                                                                                             CASE NO. 4:19-CV-07540-JSW
                                             357493.1
                                                                                      Case 4:19-cv-07540-JSW Document 14 Filed 12/26/19 Page 8 of 9



                                                                                1          Defendants may be entitled to additional defense(s), of which Defendant are not currently

                                                                                2   aware. Defendants reserve the right to assert additional affirmative defense(s).

                                                                                3           WHEREFORE, defendants pray that plaintiff take nothing by way of the complaint on

                                                                                4   file herein and that defendants have judgment for its costs, attorneys’ fees and for such other and

                                                                                5   further relief as the court deems proper.

                                                                                6
                                                                                                                                   Respectfully submitted,
                                                                                7
                                                                                    Dated: December 26, 2019                       ALLEN, GLAESSNER,
                                                                                8                                                  HAZELWOOD & WERTH, LLP
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                                                                  By:     /s/ Kevin P. Allen
                                                                               10                                                        Kevin P. Allen
                                           180 Montgomery Street, Suite 1200




                                                                                                                                         Patrick D. Moriarty
                                            San Francisco, California 94104




                                                                               11                                                        Attorneys for Defendants
                                                                                                                                         CITY OF ANTIOCH; ANTIOCH POLICE
                                                                               12                                                        DEPARTMENT; OFFICER MARK
                                                                                                                                         MORAGA; and OFFICER AMEL SAHNIC
                                                                               13

                                                                               14

                                                                               15

                                                                               16

                                                                               17

                                                                               18

                                                                               19

                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28
                                                                                                                                                              DEFENDANTS’ ANSWER TO
                                                                                                                                     8                                      COMPLAINT
                                                                                                                                                             CASE NO. 4:19-CV-07540-JSW
                                             357493.1
                                                                                        Case 4:19-cv-07540-JSW Document 14 Filed 12/26/19 Page 9 of 9



                                                                                1                                     CERTIFICATE OF SERVICE
                                                                                                                          Currie v. Moraga et al.
                                                                                2                        U.S. Northern District Court Case No. 4:19-cv-07540-JSW

                                                                                3
                                                                                            I am a resident of the State of California, over 18 years of age and not a party to the
                                                                                4   within action. I am employed in the County of San Francisco; my business address is: 180
                                                                                    Montgomery Street, Suite 1200, San Francisco, California 94104. On December 26, 2019, I
                                                                                5   served the within:

                                                                                6                             DEFENDANTS’ ANSWER TO COMPLAINT

                                                                                7   on all parties in this action, as addressed below, by causing a true copy thereof to be distributed
                                                                                    as follows:
                                                                                8
                                                                                     Tanicia Currie                                            E-Mail: taniciacurrie@yahoo.com
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                     860 East Street
                                                                                     Pittsburg, CA 94565                                       Plaintiff Pro Se
                                                                               10
                                           180 Montgomery Street, Suite 1200




                                                                                         By United States Mail: I enclosed the document in a sealed envelope or package addressed to
                                            San Francisco, California 94104




                                                                               11
                                                                                          the persons at the addresses listed above and placed the envelope/package for collection and mailing,
                                                                               12         following our ordinary business practices. I am readily familiar with this business’s practice for
                                                                                          collecting and processing documents for mailing. On the same day that the document is placed for
                                                                               13         collection and mailing, it is deposited in the ordinary course of business with the United States Postal
                                                                                          Service, in a sealed envelope with postage fully prepaid. I am aware that on motion of the party served,
                                                                               14         service is presumed invalid if postal cancellation date or postage meter date is more than one day after
                                                                                          the date of deposit for mailing an affidavit.
                                                                               15
                                                                                          I am a resident or employed in the county where the mailing occurred. The envelope or package was
                                                                               16         placed in the mail at San Francisco, California.

                                                                               17        I declare under the laws of the United States of America that I am employed in the
                                                                                          office of a member of the Bar of this court at whose direction the service was made and
                                                                               18         that the foregoing is true and correct.

                                                                               19          Executed on December 26, 2019, at San Francisco, California.

                                                                               20
                                                                                                                                           /s/ Adrian Castaneda
                                                                               21                                                          Adrian Castaneda
                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28
